DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 16, 17, 19, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt [US2007/0119537, of record, previously cited] in view of Grinberg et al. [US2010/0212821, of record, previously cited,  “Grinberg”].
Claims 1-5, 7, 16, 17, 19, 23 and 24 are rejected for the same reasons expressed in paragraph 5 of the Office Action dated 9/29/2021. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Grinberg, and further in view of Rohwetter et al. [US5456169, of record, previously cited, “Rohwetter”].
Claim 6 is rejected for the same reasons expressed in paragraph 6 of the Office Action dated 9/29/2021. 
Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Grinberg, and further in view of Kadomatsu et al. [US2006/0066703, of record, previously cited, “Kadomatsu”]. 
Claim 8 is rejected for the same reasons expressed in paragraph 7 of the Office Action dated 9/29/2021. 
Claim 20 was amended to depend from claim 8, accordingly the rejection of claim 20 has been moved to the paragraph that includes the rejection of claim 8. Claim 20 is still rejected for the same rationale expressed in paragraph 5 of the Office Action dated 9/29/2021. 
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Grinberg, and further in view of Laskey et al. [US2005/0167035, of record, previously cited, “Laskey”]. 
Claims 9 and 18 are rejected for the same reasons expressed in paragraph 8 of the Office Action dated 9/29/2021.
Claims 10-12 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Grinberg, and further in view of Ogasawara [JP53-51254, of record, previously cited].  
Claims 10, and 13-15 are rejected for the same reasons expressed in paragraph 9 of the Office Action dated 9/29/2021. 
Claim 11 was amended to depend from claim 10, accordingly the rejection of claim 11 has been moved to the paragraph that includes the rejection of claim 10. Claim 11 is still rejected for the same rationale expressed in paragraph 7 of the Office Action dated 9/29/2021. 
Claim 12 was amended to depend from claim 10, accordingly the rejection of claim 12 has been moved to the paragraph that includes the rejection of claim 10. Claim 12 is still rejected for the same rationale expressed in paragraph 5 of the Office Action dated 9/29/2021. 
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Grinberg, and further in view of Boswell et al. [US2007/0070503, of record, previously cited, “Boswell”].   
Claims 21 and 22 are rejected for the same reasons expressed in paragraph 10 of the Office Action dated 9/29/2021.
Response to Arguments
Applicant’s arguments, filed 2/28/2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 2/28/2022 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant asserts Grinberg, Bosshardt and Kadomatsu only relate to two-dimensional objects.  Bosshardt is directed toward decorating cylindrical walls of containers, wherein the container is fitted onto a three dimensional mandrel (paragraphs 0001, 0013, 0015).  The claim requirement of a three-dimensional object is satisfied by Bosshardt. 
Applicant asserts Grinberg discloses the adhesive is subjected to curing after contact has been made with the foil and not at the same time.  Claim 1 does not recite “contact” and instead requires curing at the same time the transfer film is pressed onto the object.  Grinberg discloses applying energy to the adhesive while pressing the foil to the adhesive, and the adhesive becomes fully cured prior to completion of the pressing of the foil to the adhesive (paragraph 0017). The claim requirement of simultaneously curing at the same time as pressing is satisfied by Grinberg. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 1, 2022